 

Exhibit 10.27

 

2015 INCENTIVE COMPENSATION PLAN

 

1.           PURPOSE

 

The purpose of the XG Technology, Inc. 2015 Incentive Compensation Plan (the
“Plan”) is to promote the interests of XG Technology, Inc. (the “Company”) and
its stockholders by allowing the Company to attract and retain consultants,
professionals, and service providers who provide services to the Company
(“Eligible Persons”). The Plan is expected to contribute to the attainment of
these objectives by enabling the Company to pay Eligible Persons utilizing
shares of Common Stock, par value $0.00001 per share (“Shares”) of the Company
in addition to cash, the grant to such Eligible Persons of Shares which are
restricted as provided in Section 5 of this Plan (“Restricted Shares”). In
addition, the Plan also is expected to contribute to the attainment of these
objectives by enabling the Company to pay Eligible Persons utilizing stock
options (“Options”), which Options may be exercised for Shares.

 

2.           ADMINISTRATION

 

The Plan shall be administered by the Company’s Board of Directors or the
Compensation Committee (collectively referred to as the “Board”). Subject to the
provisions of the Plan, the Board shall be authorized to interpret the Plan; to
establish, amend and rescind any rules and regulations relating to the Plan; and
to make all determinations necessary or advisable for the administration of the
Plan. The determinations of the Board in the administration of the Plan, as
described herein, shall be final and conclusive. Each of the Chief Executive
Officer or the Chief Financial Officer and the Secretary of the Company shall be
authorized to implement the Plan in accordance with its terms and to take such
actions of a ministerial nature as shall be necessary to effectuate the intent
and purposes of the Plan. The validity, construction and effect of the Plan and
any rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware.

 

3.           ELIGIBILITY

 

The class of individuals eligible to receive Restricted Shares or Options (the
“Awards”) under the Plan, shall be persons who are Eligible Persons. Eligible
Persons are those individuals who are or have been providing bona fide services
to the Company that are not of a capital raising nature. Any holder of an Award
granted under the Plan shall hereinafter be referred to as a “Participant,” an
“Awardee,” or collectively as “Participants” or “Awardees.”

 

4.           SHARES SUBJECT TO THE PLAN

 

(a)          Subject to adjustment as provided in Section 6, the maximum number
of Shares (including Shares underlying Options) that may be delivered to
Participants under the Plan shall be $3,500,000 value of Shares (including
Shares underlying Options); provided, however, that the maximum number of Shares
of Common Stock (including Shares underlying Options) with respect to which
Awards may be granted to any participant in any year is $250,000 worth of
Shares. The Shares to be delivered under the Plan may consist of either Shares
authorized and reserved for the Plan or Shares subsequently acquired by the
Company as treasury Shares, including Shares purchased in the open market or in
private transactions.

 

 

 

  

(b)          In the event that prior to the date the Plan shall terminate in
accordance with Section 10, any Award granted under the Plan expires unexercised
or unvested or is terminated, surrendered or cancelled without the delivery of
Shares, or any Restricted Shares are forfeited back to the Company, then the
Shares subject to such Award may be made available for subsequent Awards under
the terms of the Plan.

 

5.           GRANT, TERMS AND CONDITIONS OF RESTRICTED SHARES AND/OR OPTIONS

 

(a)        The Board may from time to time grant Restricted Shares or Options
under the Plan to Eligible Persons, subject to such restrictions, conditions,
vesting conditions, conditions to exercise Options, and other terms as the Board
may determine. At the time a grant of an Award is made, the Board shall
determine the duration of the period (the “Restricted Period”) (if Restricted
Shares are being Awarded) during which, and the conditions under which, the
Restricted Shares shall vest and no longer be subject to forfeiture to the
Company. The Board may, in its discretion, at the time a grant of Restricted
Shares is made, prescribe restrictions in addition to or other than the
expiration of the Restricted Period. The Shares may deemed to be Restricted
Shares by virtue of time vesting or performance vesting milestones placed on the
Shares when granted to a Participant.

 

(b)        The Restricted Shares granted under this Plan shall have the
following terms and conditions:

 

(i)          Nontransferability of Restricted Shares. Restricted Shares may not
be assigned, alienated, pledged, attached, sold or otherwise transferred,
encumbered or disposed of during the applicable Restricted Period or prior to
the satisfaction of any other restrictions prescribed by the Board with respect
to such Restricted Shares. Notwithstanding the foregoing, Restricted Shares may
be transferred pursuant to a qualified domestic relations order, as defined in
Section 414(p) of the Internal Revenue Code of 1986, as amended, or any
successor provision.

 

(ii)         Termination of Service as Eligible Person. Any Restricted Shares
granted to a Participant pursuant to this Plan may be forfeited if the
Participant terminates service as a consultant to the Company for any reason
other than death or total disability prior to the expiration or termination of
the applicable Restricted Period and the satisfaction of any other conditions
applicable to such Restricted Shares. Upon such forfeiture, the Chief Executive
Officer, the Chief Financial Officer or the Secretary of the Company shall cause
the Restricted Shares that are forfeited to the Company to be either cancelled
or retained as treasury Shares. If a Participant shall die while serving as a
consultant or if a Participant’s service as a consultant to the Company ceases
as a result of the Participant’s becoming totally disabled, all restrictions and
conditions applicable to the Restricted Shares held by the Participant shall
immediately lapse.

 

(iii)        Change of Control. Upon the occurrence of a Change of Control, all
restrictions and conditions applicable to the Restricted Shares held by
Participants shall immediately lapse. "Change in Control" shall mean a merger or
consolidation in which securities possessing more than fifty percent (50%) of
the total combined voting power of the Company’s outstanding securities are
transferred to a person or persons different from the persons holding those
securities immediately prior to such transaction, or the sale, transfer or other
disposition of all or substantially all of the Company’s assets to a
non-Affiliate of the Company.

 

 

 

  

(iv)        Award Agreement. Each grant of Restricted Shares under this Plan
shall be evidenced by an agreement with the Company which shall contain the
terms and conditions of the Restricted Shares and shall otherwise be consistent
with the provisions of this Plan.

 

(c)           The Board will designate each Eligible Person to whom an Option is
to be granted and will specify the number of shares of Common Stock covered by
such Option.

 

(i)           Option Price. The exercise price per share for Common Stock
subject to an Option shall be determined by the Board, but shall comply with the
following:

 

(a) The exercise price per share for Common Stock subject to an Option shall not
be less than one hundred percent (100%) of the Fair Market Value on the date of
grant.

 

(ii)           Maximum Option Period. The maximum period during which an Option
may be exercised shall be ten (10) years from the date such Option was granted.

 

(d)          If the Board deems it necessary or appropriate, the Company may
issue, in the name of each Participant to whom Restricted Shares have been
granted, one or more stock certificates representing the total number of
Restricted Shares granted to the Participant; provided that such stock
certificates bear an appropriate legend or other restriction on transfer. The
Chief Executive Officer, the Chief Financial Officer or the Secretary of the
Company shall hold such stock certificates, properly endorsed for transfer, for
the Participant’s benefit until such time as the Restricted Shares are forfeited
to the Company, or the applicable Restricted Period expires and any other
conditions applicable to the Restricted Shares are satisfied.

 

(e)          Holders of Restricted Shares shall not have the right to vote such
Restricted Shares or the right to receive any dividends with respect to such
Restricted Shares. All distributions, if any, received by a Participant with
respect to Restricted Shares as a result of any split-up, distribution,
combination of shares, or other similar transaction affecting the Shares, shall
be subject to the restrictions of this Section 5.

 

(f)          Upon the expiration or termination of the applicable Restricted
Period and the satisfaction of any other conditions prescribed by the Board, the
restrictions applicable to the Restricted Shares shall lapse and a stock
certificate for or other appropriate documentation evidencing the number of
Restricted Shares with respect to which the restrictions have lapsed shall be
delivered, free of all such restrictions, to the Eligible Person or the Eligible
Person’s beneficiary or estate, as the case may be.

 

 

 

  

6.          ADJUSTMENT AND CHANGES IN SHARES

 

If, after the Effective Date, there is a Share dividend or Share split,
recapitalization (including payment of an extraordinary dividend), merger,
consolidation, combination, spin-off, distribution of assets to stockholders,
exchange of shares, or other similar corporate change affecting the Shares, the
Board shall appropriately adjust the aggregate number of Shares (including
Shares underlying Options) available for Awards under the Plan or subject to
outstanding Awards, and any other factors, limits or terms affecting any
outstanding or subsequently issuable Awards as may be appropriate.

 

7.          PLAN AMENDMENT AND TERMINATION

 

The Plan shall automatically terminate on the tenth anniversary of the Plan’s
Effective Date. The Board may terminate, suspend or amend the Plan at any time
without stockholder approval except to the extent that stockholder approval is
required to satisfy applicable requirements imposed by (a) Rule 16b-3 under the
Exchange Act, or any successor rule or regulation; or (b) the rules of any
exchange on or through which the Shares are then listed or traded. If the Plan
is terminated, the terms of the Plan, notwithstanding such termination, shall
continue to apply to Awards granted prior to such termination.

 

8.          APPLICABLE LAW AND REGISTRATION

 

The grant of Awards and the issuance of Shares (including Shares underlying
Options upon their exercise) shall be subject to all applicable laws, rules and
regulations, and to such approvals of any governmental agencies or exchanges as
may be required. Notwithstanding the foregoing, no Shares or Options shall be
issued under the Plan unless the Company is satisfied that such issuance will be
in compliance with applicable federal and state securities laws. Shares issued
under the Plan may be subject to such stop transfer orders and other
restrictions as the Board may deem advisable under the rules, regulations and
other requirements of the Securities and Exchange Commission, any exchange on or
through which the Shares are then listed or traded, or any applicable federal or
state securities law. The Board may cause a legend or legends to be placed on
any certificates issued under the Plan to make appropriate reference to
restrictions within the scope of this Section 8 or other provisions of the Plan.

 

9.          TAX CONSEQUENCES

 

The 2015 Incentive Compensation Plan is not qualified under Section 401(a) of
the Code.

 

Stock awarded to an Awardee may be subject to any number of restrictions
(including deferred vesting, limitations on transfer, and forfeit-ability)
imposed by the Board. In general, the receipt of stock with restrictions will
not result in the recognition of income by an Awardee until such time as the
shares are either not forfeitable or are freely transferable.

 

There are no Incentive Stock Options (as that term is defined in Section 422 of
the Code) to be awarded under the 2015 Incentive Compensation Plan. All Options
awarded will be considered Non-qualified Stock Options.

 

10.         EFFECTIVE DATE AND DURATION OF PLAN

 

The Plan shall become effective on the date of the adoption of the Plan by the
Board and the Shareholders (“Effective Date”). Subject to the provisions of
Section 7, the Plan shall continue until the tenth anniversary of the Effective
Date unless the Plan is terminated by exhaustion of the Shares available for
issuance under the Plan.

 

 

